USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 1 of 36


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION


    HEARTLAND RECREATIONAL                             )
    VEHICLES, LLC;                                     )
    AIRSTREAM, INC.;                                   )
    CRUISER RV, LLC;                                   )
    DRV, LLC; and KEYSTONE RV                          )
    COMPANY, for Itself and as Successor by            )
    Merger to DS Corp. d/b/a Crossroads RV             )
    and Dutchmen Manufacturing, Inc.,,                 )
                                                       ) Civil Case No. 3:19-cv-00923-RLM-MGG
             Plaintiffs,                               )
                                                       )
    v.                                                 )
                                                       )
    FRONTIER SUPPLY CHAIN                              )
    SOLUTIONS, INC. and GRANYA RV                      )
    IMPORTERS, INC,                                    )
                                                       )
                     Defendants.                       )

                           Defendants’ Answer to Second Amended Complaint

         For their Answer against Plaintiffs’ Second Amended Complaint,1 Defendants Frontier

Supply Chain Solutions, Inc. and Granya RV Importers, Inc. (collectively, “Defendants”) state as

follows:

                                                 Introduction

                    This is an action for breach of fiduciary duty, fraud, unjust enrichment, and

indemnity.




1
 Following the Court’s August 11, 2021 order partially granting Defendants’ Motion to Dismiss (DE 50), there remain
only two plaintiffs in this action: Cruiser RV, LLC and DRV, LLC. The Second Amended Complaint refers to all
original plaintiffs as the “RV Companies”; however, Defendants’ answers are tailored to the remaining plaintiffs,
Cruiser RV, LLC and DRV, LLC, and will refer to them together as “Plaintiffs.”


20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 2 of 36


          ANSWER:     Defendants admit that Plaintiffs purport to bring an action for breach of

fiduciary duty, fraud, unjust enrichment, an indemnity. Defendants deny the bases for any such

action.

               The RV Companies manufacture and sell recreational vehicles and parts

(collectively “RVs”) through their network of dealers within the United States and Canada.

          ANSWER:     Defendants admit Plaintiffs DRV, LLC and Cruiser RV, LLC manufacture

and sell RVs in the United States and sell RVs in Canada. Except as otherwise admitted, denied.

               Frontier is a customs brokerage and trade consulting company. It has a team of

experts who advise companies on how to properly import goods into Canada.

          ANSWER:     Defendant Frontier admits that it is a customs broker and trade consulting

company for the purposes of importing other companies’ goods into Canada. Except as otherwise

admitted, denied.

               Frontier has handled importing RVs into Canada for the RV Companies as the RV

Companies’ agent, earning millions of dollars from the RV Companies for doing so.

          ANSWER:     Defendant Frontier admits it had a business relationship with the Plaintiffs

assisting them with the import of their goods into Canada. Except as otherwise admitted, denied.

               Under the structure Frontier set up for the RV Companies, Frontier would invoice

the RV Companies, in U.S. dollars, for the Canadian goods and services tax (“GST/HST”) due on

the RVs and, after converting those funds into Canadian dollars, pay the taxes to the Canadian

government.

          ANSWER:     Defendant Frontier admits it invoiced the Plaintiffs in U.S. currency, as

requested by Plaintiffs, and paid all appropriate taxes to the Canadian government after exchanging

those funds back into Canadian dollars. Except as otherwise admitted, denied.



                                                2
20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 3 of 36


               Unbeknownst to the RV Companies, however, Frontier was significantly “marking-

up” the exchange rate it was using between the Canadian dollar and the U.S. dollar when invoicing

the RV Companies for GST/HST—resulting in millions of dollars of overpayments that the RV

Companies made to Frontier.

         ANSWER:       Defendants deny the allegations in this paragraph.

               Unlike the brokerage fee that Frontier charged the RV Companies, the mark-up was

not disclosed as a separate line item on the Frontier invoices; rather, it was just included as part of

the amount Frontier invoiced the RV Companies for GST/HST.

         ANSWER:       Defendants deny the allegations in this paragraph.

               When the RV Companies noticed that something was not right about the exchange

rate that Frontier was using in its invoices, Frontier claimed that the mark-up was just a “hedge”

to cover its losses due to currency fluctuations between when Frontier billed the RV Companies

and when it received the RV Companies’ payments. Frontier also told the RV Companies not to

worry about its “hedge” because the RV Companies could recover those funds as an input tax

credit from the Canadian government.

         ANSWER:       Defendants admit only that invoices accounted for losses due to currency

fluctuations. Defendants deny the remaining allegations in this paragraph.

               Relying on these representations, the RV Companies continued to pay Frontier the

amounts listed on Frontier’s invoices and claim input tax credits based on the “Total GST” listed

in Frontier’s invoices, which included Frontier’s mark-up.

         ANSWER:       Defendants deny this allegation insofar as it alleges any wrongdoing or

insinuates Defendants made any false or misleading representations. Defendants are without

sufficient knowledge to admit or deny the remaining allegations in this paragraph.



                                                  3
20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 4 of 36


               As a result, Frontier managed to create a significant profit center by marking-up the

currency exchange rate as part of its GST/HST invoicing.

         ANSWER:      Defendants deny the allegations in this paragraph.

               The Canadian government, however, now wants the profits Frontier made by

marking-up the currency exchange rate. After auditing and assessing each of the RV Companies,

the Canadian government has disallowed input tax credits that the RV Companies took for

Frontier’s mark-up, and the Canadian government is seeking payment of those funds from the RV

Companies.

         ANSWER:      Defendants deny this allegation insofar as it alleges any wrongdoing or

insinuates Defendants made any false or misleading representations. Defendants are without

sufficient knowledge to admit or deny the remaining allegations in this paragraph.

               In addition to profiting off of its mark-up on the exchange rate and misrepresenting

what it was doing, Frontier provided the RV Companies with negligent, inaccurate, and incomplete

advice regarding GST/HST for the purpose of selling their structure for importing RVs into

Canada, resulting in the RV Companies facing tens of millions of dollars of tax reassessments by

the Canada Revenue Agency.

         ANSWER:      Defendants deny this allegation insofar as it alleges any wrongdoing or

insinuates Defendants made any false or misleading representations. Defendants further deny the

allegations insofar as they insinuate Defendants provided Plaintiffs with any tax advice;

Defendants are not in the business of providing tax advice. The remaining allegations are legal

conclusions which do not warrant a response. To the extent a response is required, the allegations

are denied.




                                                 4
20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 5 of 36


               The RV Companies have filed this lawsuit to make them whole for the damage

done by Frontier’s misrepresentations. The RV Companies also seek indemnification for the tax

assessments they have paid or will have to pay to the Canadian government as a result of Frontier’s

negligent, inaccurate, and incomplete advice.

         ANSWER:       Defendants deny the allegations in this paragraph. Specifically, Defendants

deny the allegations insofar as they allege any wrongdoing or liability.

                                     Jurisdiction and Venue

               The RV Companies manufacture and sell RVs through their network of dealers

within the United States and Canada. They are all subsidiaries of Thor Industries, Inc. but in

practice operate as independent companies.

         ANSWER:       Defendants deny DRV, LLC and Cruiser RV, LLC manufacture RVs in

Canada and admit the remaining allegations.

               Heartland Recreational Vehicles, LLC is an Indiana limited liability company with

its principal place of business in Elkhart, Indiana. Heartland’s sole member is Towable Holdings,

Inc., a Delaware corporation with its principal place of business in Elkhart, Indiana.

         ANSWER:       Heartland Recreational Vehicles, LLC is no longer a party to this action;

Defendants are without sufficient knowledge to admit or deny the facts alleged in this paragraph.

               Keystone RV Company is incorporated in Delaware and has its principal place of

business in Goshen, Indiana. Keystone RV Company is the successor by merger to Dutchmen

Manufacturing, Inc. and DS Corp. d/b/a Crossroads RV.

         ANSWER:       Keystone RV Company is no longer a party to this action; Defendants are

without sufficient knowledge to admit or deny the facts alleged in this paragraph.




                                                 5
20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 6 of 36


               Cruiser RV, LLC and DRV, LLC are Indiana limited liability companies with their

principal places of business in Howe, Indiana. Cruiser’s and DRV, LLC’s sole member is

Heartland Recreational Vehicles, LLC.

         ANSWER:        Defendants are without sufficient knowledge to admit or deny the facts

alleged in this paragraph.

               Airstream, Inc. is incorporated in Nevada and has its principal place of business in

Jackson Center, Ohio.

         ANSWER:        Airstream, Inc. is no longer a party to this action; Defendants are without

sufficient knowledge to admit or deny the facts alleged in this paragraph.

               Frontier Supply Chain Solutions, Inc. is a privately held corporation with its

principal place of business in Winnipeg, Manitoba. Frontier is organized under the laws of Canada

and governed by the Canada Business Corporations Act. Corporate activities are directed,

controlled, or coordinated from Manitoba, Canada. With offices in Winnipeg, Toronto, Chicago,

Seattle, and Los Angeles, Frontier is a full-service provider of logistics, trade consulting, and U.S.

and Canadian customs brokerage services. It maintains a fast-paced, cross-border logistics network

moving goods within and across North America and Canada while providing efficient warehousing

and customs brokerage. Frontier is a Canadian citizen for purposes of diversity jurisdiction under

28 U.S.C. § 1332.

         ANSWER:        Frontier admits that it is a Canadian citizen for purposes of diversity

jurisdiction under 28 U.S.C. § 1332. The remainder of this paragraph contains multiple and distinct

allegations and fails to comply with Federal Rule of Civil Procedure 8(d)(1)’s requirement that

each allegation must be “simple, concise, and direct.”




                                                  6
20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 7 of 36


               As part of Frontier’s work on behalf of the RV Companies, Frontier’s officers and

agents have regularly come to Elkhart, Indiana, to transact business with the RV Companies. All

in-person meetings between the RV Companies and Frontier have occurred in Indiana.

         ANSWER:       Defendants are without sufficient knowledge to admit or deny the facts

alleged in this paragraph.

               Frontier also operates a recreational vehicle import business through its wholly

owned subsidiary, Granya RV Importers Inc., a shell corporation organized under the laws of

Canada and governed by the Canada Business Corporations Act, with its principal place of

business in Winnipeg, Manitoba. Granya is a Canadian citizen for purposes of diversity jurisdiction

under 28 U.S.C. § 1332. Corporate activities of Granya are directed, controlled, or coordinated

from Manitoba, Canada.

         ANSWER:       Granya admits it is a Canadian citizen for purposes of diversity jurisdiction

under 28 U.S.C. § 1332. The remainder of this paragraph contains multiple and distinct allegations

and fails to comply with Federal Rule of Civil Procedure 8(d)(1)’s requirement that each allegation

must be “simple, concise, and direct.”

               Frontier set up Granya solely to act as an importer of record for the RV Companies.

Granya shares with Frontier:

               a)      the same business addresses (310-555 Hervo Street, Winnipeg, Manitoba

                       and 88 Fennell Street, Winnipeg, Manitoba);

               b)      the same employees, officers, and directors (including Michael Butterfield,

                       Dwight Casson, Maureen Magura, and John Quirke); and

               c)      the same telephone and fax numbers as Frontier (204-784-4800 and 204-

                       784-4803, respectively).



                                                  7
20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 8 of 36


         ANSWER:       Defendants deny the allegation that Granya was formed “solely” to act as

importer of record for the Plaintiffs. Defendants admit Frontier and Granya share some addresses,

employees, and contact information.

               Granya has no assets separate from Frontier, commingles its assets and business

transactions with Frontier, and does not observe the corporate formalities separate and apart from

Frontier. Unlike Frontier, Granya has no insurance.

         ANSWER:       Defendants admit Granya has no insurance or assets separate from Frontier

and denies the remaining allegations.

               In addition, Granya was woefully undercapitalized. Despite being liable for tens of

millions in GST/HST tax as the importer of record for the RV Companies’ units going into Canada,

Granya had little or no assets and could not cover those tax liabilities. In 2014, Frontier

discontinued billing the RV Companies through Granya altogether and only billed the RV

Companies through Frontier despite Granya still being liable for all GST/HST tax payments to the

Canadian government.

         ANSWER:       Defendants admit Frontier began billing the Plaintiffs in or around 2014.

Defendants deny the remaining allegations in this paragraph.

               Accordingly, Granya and Frontier should be treated as a single business enterprise.

         ANSWER:       The allegation in this paragraph represents a legal conclusion, which does

not require a response. Insofar as a response is required, Defendants deny the allegation.

               This Court has subject-matter jurisdiction over the RV Companies’ claims under

28 U.S.C. § 1332(a)(2) because (i) the RV Companies are citizens of different states and the

defendants are citizens of a foreign state and (ii) the amount in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.



                                                 8
20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 9 of 36


          ANSWER:      Defendants admit this Court has subject matter jurisdiction over this

complaint under 28 U.S.C. § 1332(a)(2).

               Venue of this action in the Northern District of Indiana, South Bend Division, is

proper under 28 U.S.C. § 1391(b) because all or a substantial part of the events or omissions giving

rise to the RV Companies’ claims occurred in this district.

          ANSWER:      Defendants admit that venue in this district is technically proper under 28

U.S.C. § 1391(b); except as otherwise admitted, denied. Defendants do not waive their argument

under the doctrine of forum non conveniens or 28 U.S.C. § 1404 that these claims should be

brought in Manitoba, Canada for the convenience of the Court and the parties.

                                       General Allegations

          A.   The RV Companies hire Frontier to be their agent with respect to accounting for
               and paying GST/HST tax.

               Importing products—and, in particular, vehicles of any kind—from the United

States to Canada is not a simple process. It requires understanding Canada’s import laws and

policies on a whole host of issues, including the restrictions and regulations that apply to the goods

to be imported; the permits and documents necessary to import the goods; and the tariffs, duties,

and other taxes on the goods that must be collected, paid, and recorded.

          ANSWER:      This paragraph is not directed to either Defendant, states legal conclusions,

and/or makes general observations; thus, this paragraph does not require a response. To the extent

a response is required, Defendants admit that importing products into Canada from the United

States implicates a host of Canadian import laws and policies. Except as otherwise admitted,

denied.




                                                  9
20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 10 of 36


                Because these issues can be confusing and difficult for even sophisticated

 businesses to navigate, many businesses that import goods into Canada hire a customs broker to

 be their agent and handle the importation process on their behalf.

          ANSWER:       This paragraph is not directed to either Defendant and/or makes general

 observations; thus, it does not require a response. To the extent a response is required, Defendants

 are without knowledge to admit or deny the allegations in this paragraph.

                Before Frontier approached the RV Companies, the RV Companies had been

 allowing each of its Canadian dealers to handle importation issues on their own. As a result, each

 dealer had its own customs broker to handle the payment, collection, reporting, and remittance of

 Canadian GST/HST; there was no one company that had cornered the market on customs-broker

 services for importing RVs into Canada.

          ANSWER:       Defendants are without knowledge to admit or deny the allegations in this

 paragraph.

                In or around 2011, Frontier approached the RV Companies and promoted that it

 could serve as the RV Companies’ presence in Canada for compliance purposes as required by

 Transport Canada, while at the same time acting as the RV Companies’ customs broker and

 clearing the units into Canada. Essentially, Frontier would become the RV Companies’ one-stop

 shop for getting their units into Canada.

          ANSWER:       Defendants admit they furnished a proposal to Cruiser RV, LLC in 2011 to

 contract with Defendants. Defendants are without sufficient knowledge to admit or deny the

 allegations as they relate to DRV, LLC. Except as otherwise admitted, denied.

                In order for Frontier’s structure to work, however, Frontier advised the RV

 Companies that they had to make fundamental changes as to how they were doing business in



                                                 10
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 11 of 36


 Canada. Whereas before the RV Companies left GST/HST collection to their dealers, Frontier

 advised the RV Companies that for Frontier’s proposed structure for importing RVs into Canada

 to work, the RV Companies needed to register with the Canada Revenue Agency to collect

 GST/HST taxes and start collecting and paying those taxes to the Canadian government.

          ANSWER:       Defendants deny the statement insofar as it insinuates Defendants provided

 Plaintiffs with any tax advice; Defendants are not in the business of providing tax advice.

 Defendants are without sufficient knowledge to admit or deny the remaining allegations.

                When the RV Companies questioned Frontier’s proposed structure, Frontier

 reassured the RV Companies that it had a ruling from the Canada Revenue Agency, advice from

 Frontier’s accounting firm, and its lawyers that its strategy was correct. Frontier made numerous

 representations about its knowledge, skill, and experience in that area and the diligence Frontier

 had done in researching the structure it was recommending that the RV Companies use.

          ANSWER:       Defendants deny the statement insofar as it insinuates Defendants provided

 Plaintiffs with any tax advice; Defendants are not in the business of providing tax advice.

 Defendants are without sufficient knowledge to admit or deny the remaining allegations in this

 paragraph.

                Frontier also vigorously disputed advice the RV Companies received from one of

 Frontier’s competitors, who had told the RV Companies that they would not need to register for,

 and collect, GST/HST. Frontier told the RV Companies that its competitor’s advice was wrong,

 and that the RV Companies needed to register for and collect GST/HST.

          ANSWER:       Defendants are without sufficient knowledge to admit or deny the

 allegations in this paragraph.




                                                11
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 12 of 36


                Relying on Frontier’s advice, the RV Companies decided to go with Frontier’s

 structure and register for and collect GST/HST.

          ANSWER:       To the extent this allegation represents a legal conclusion, it does not require

 a response. Defendants otherwise deny the allegations in this paragraph.

                Frontier advised the RV Companies that it would structure the import arrangements

 between the RV Companies and their Canadian dealers to minimize brokerage charges and to

 seamlessly handle the payment, collection, reporting, and remittance of Canadian GST/HST.

          ANSWER:       Defendants are without sufficient knowledge to admit or deny the

 allegations in this paragraph.

                Frontier advised the RV Companies on how to register for GST/HST purposes with

 the Canadian government, how to import products into Canada, how to account for the GST/HST

 payable on the products’ importation into Canada, how to charge and collect GST/HST from the

 RV Companies’ Canadian dealers, how to remit and report the GST/HST collected from the

 Canadian dealers, and whether the RV Companies could claim input tax credits from the Canadian

 government for the GST/HST they had paid upon importation.

          ANSWER:       Defendants deny the statement insofar as it insinuates Defendants provided

 Plaintiffs with any tax advice; Defendants are not in the business of providing tax advice.

 Defendants are without sufficient knowledge to admit or deny the remaining allegations in this

 paragraph.

                Specifically, Frontier advised the RV Companies that:

                a)      the RV Companies were eligible to claim input tax credits from the

                        Canadian government;




                                                  12
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 13 of 36


                b)     the GST/HST rate that the RV Companies should pay was based on the

                       provincial rate where the recipient of the goods resided, as opposed to the

                       rate in the province were the goods entered Canada; and

                c)     that GST/HST should not be charged on international freight.

          ANSWER:      Defendants deny the statement insofar as it insinuates Defendants provided

 Plaintiffs with any tax advice; Defendants are not in the business of providing tax advice.

 Defendants are without sufficient knowledge to admit or deny the remaining allegations in this

 paragraph and its subparts.

                Frontier told the RV Companies that its recommendations were not only supported

 by a ruling from the Canada Revenue Agency, but were also approved by Frontier’s accounting

 firm and its attorneys. Frontier also offered interpretations of the applicable tax legislation and

 Canada Revenue Agency rulings and GST Policy Statements to support its plan, and it told the RV

 Companies that it had done due diligence and that it had the best plan.

          ANSWER:      Defendants deny the statement insofar as it insinuates Defendants provided

 Plaintiffs with any tax advice; Defendants are not in the business of providing tax advice.

 Defendants are without sufficient knowledge to admit or deny the remaining allegations in this

 paragraph.

                Relying on Frontier’s representations about its skill and experience, and the

 diligence Frontier had done in vetting the importation process that Frontier was advising the RV

 Companies to adopt, the RV Companies hired Frontier and followed its advice.

          ANSWER:      To the extent this allegation is a legal conclusion, it does not require a

 response. Defendants otherwise do not have sufficient knowledge to admit or deny the allegations

 in this paragraph.



                                                 13
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 14 of 36


                In 2012, at various times, the RV Companies executed representation agreements

 with Frontier making Frontier the RV Companies’ agent for purposes of “dealing with all matters”

 on the RV Companies’ “behalf relating to the accounting, payment, and refund of customs and/or

 excise duties, excise tax, sales tax and goods and services tax [GST]” with respect to the RV

 Companies’ products.

          ANSWER:       Defendants are without sufficient knowledge to admit or deny the

 allegations in this paragraph.

                As an agent of the RV Companies, Frontier reported and remitted taxes and duties

 to the Canadian government on behalf of the RV Companies.

          ANSWER:       Defendants admit Frontier remitted payments to the Canadian government

 on behalf of Plaintiffs. Defendants deny an agency relationship with Plaintiffs. Except as otherwise

 admitted, denied.

          B.    Frontier bilks the RV Companies out of millions of dollars by marking up the
                currency conversion rates for GST/HST.

                Following Frontier’s advice, the RV Companies registered for GST/HST purposes,

 began charging and collecting GST/HST from its Canadian dealers, and began filing monthly

 GST/HST returns in which the RV Companies claimed input tax credits from the Canadian

 government based on Frontier’s advice.

          ANSWER:       Defendants are without sufficient knowledge to admit or deny the

 allegations.

                For each of the RV Companies’ units entering Canada, the Canadian government

 levied GST/HST in Canadian dollars at the time the unit crossed the border. Because it was a

 customs broker, Frontier did not have to pay GST/HST at that time; the GST/HST went on the

 owed side of Frontier’s balance sheet and had to be paid at the end of each month.


                                                 14
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 15 of 36


          ANSWER:       Defendants deny the allegations in this paragraph insofar as Frontier was

 never the importer of record for Plaintiffs. Granya admits only that it properly performed any and

 all of its requirements as importer of record pursuant to representation agreements with Granya

 customers. Except as otherwise admitted, denied.

                To have the funds to pay the GST/HST the Canadian government had levied,

 Frontier invoiced the respective RV Company for those funds as well as Frontier’s fee for its

 services. After receiving payment from the RV Companies, Frontier then turned around and paid

 the GST/HST to the Canadian government.

          ANSWER:       Defendants deny the allegations in this paragraph insofar as Frontier was

 never the importer of record for Plaintiffs. Granya admits only that it properly performed any and

 all of its requirements as importer of record pursuant to representation agreements with Granya

 customers. Except as otherwise admitted, denied.

                When Frontier sent each invoice to the RV Company, it converted the Canadian

 dollar amount of the GST/HST that it had been billed into U.S. dollars at the RV Companies’

 request so that the RV Companies could pay in U.S. dollars.

          ANSWER:       Defendants deny the allegations in this paragraph insofar as Frontier was

 never the importer of record for Plaintiffs. Defendants admit that Plaintiffs were billed in U.S.

 dollars, as requested by Plaintiffs.

                Relying on its agent and fiduciary to bill properly, the RV Companies paid Frontier

 in U.S. dollars the amounts that Frontier listed on the invoices.

          ANSWER:       Defendants deny the allegation in this paragraph insofar as it asserts an

 agency or fiduciary relationship between Defendants and Plaintiffs. Defendants are otherwise

 without sufficient knowledge to admit or deny the remaining allegations in this paragraph.



                                                  15
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 16 of 36


                Frontier, however, was not billing the RV Companies properly. In addition to the

 GST/HST and the fee that the RV Companies had agreed to pay Frontier for its services, Frontier

 added on every invoice a premium mark-up to the daily bank exchange rate it used to convert the

 GST/HST amount from Canadian to U.S. dollars. Because Frontier was responsible for over $100

 million in GST/HST payments on the RV Companies’ behalf, Frontier’s mark-up on the exchange

 rate resulted in millions of dollars in additional revenue to Frontier.

          ANSWER:       Defendants deny all allegations within this paragraph.

                The representation agreements between the RV Companies and Frontier did not

 state that Frontier could or would collect a mark-up on the exchange rates Frontier was using to

 calculate GST/HST. And when Frontier started its practice of adding a premium mark-up to the

 exchange rate, it did not tell the RV Companies that it was doing so.

          ANSWER:       Defendants deny all allegations within this paragraph.

                A few representatives of the RV Companies, however, discovered that something

 appeared to be wrong with the exchange rates used in Frontier’s invoices. When they confronted

 Frontier about it, Frontier made two material misrepresentations. First—rather than admit that it

 was profiting off of a premium mark-up on the exchange rates—Frontier claimed that it was simply

 “hedging” to mitigate losses Frontier suffered due to currency fluctuations in the exchange rate

 between when Frontier invoiced the RV Companies and when Frontier collected the funds.

 Second, Frontier told the RV Companies that its “hedge” did not affect them because it was

 recoverable as an input tax credit.

          ANSWER:       Insofar as the paragraph alleges Defendants made these allegations to

 Plaintiffs, Frontier admits the “hedge” was intended to mitigate losses from unpredictable currency

 fluctuations in the exchange rate caused by Plaintiffs insisting on being invoiced in U.S. dollars.



                                                   16
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 17 of 36


 Defendants are without sufficient knowledge to admit or deny the remaining allegations in this

 paragraph.

                 Those misrepresentations were not true. First, as Frontier knew, the premium mark-

 up that it was adding to the currency exchange rate was not necessary to cover any losses but was

 instead a massive profit center for Frontier, becoming a source of revenue for Frontier almost as

 large as the fees Frontier was legitimately charging the RV Companies for its services under the

 parties’ Representation Agreements.

          ANSWER:       Defendants deny the allegations in this paragraph.

                 Second, because the mark-up represented revenue for Frontier and not

 reimbursement for Frontier’s expenses, the mark-up was not recoverable as an input tax credit.

 The Canadian Revenue Agency has disallowed millions of dollars that the RV Companies took in

 input tax credits on the amounts the RV Companies paid Frontier as a result of Frontier’s exchange-

 rate mark-up.

          ANSWER:       Defendants are without sufficient knowledge to admit or deny the

 allegations in this paragraph. Defendants deny any allegation of wrongdoing or liability implied

 from the allegations in this paragraph.

                 Frontier made its two material misrepresentations to representatives of the RV

 Companies on numerous occasions, including:

                 a)     in a February 18, 2010 email from Frontier’s Maureen Magura to Eric

                        Meyer and Pam Glanders of Keystone RV Company;

                 b)     in a February 19, 2010 email from Frontier’s Michael Butterfield to Eric

                        Meyers and Pam Glanders of Keystone RV;

                 c)     in a memorandum dated May 29, 2014 from Frontier to DRV;



                                                 17
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 18 of 36


                 d)     in a memorandum dated May 29, 2014 from Frontier to Cruiser RV;

                 e)     in every invoice Frontier sent the RV Companies, as those invoices listed a

                        “Total GST” figure that included Frontier’s premium mark¬up on the

                        exchange rate—thereby representing to the RV Companies that they could

                        claim an input tax credit for the mark-up because it was included in “Total

                        GST”; and

                 f)     in phone conversations with Steve Mitchell of Heartland at various times.

          ANSWER:       Defendants deny the allegations in this paragraph and its subparts.

 Specifically, Defendants deny any allegation pertaining to Heartland, Keystone, or Airstream, who

 are no longer parties to this action. Defendants deny any misrepresentations made to Plaintiffs in

 either the invoices or communications.

                 Frontier profited enormously by marking up its exchange rates: it pocketed millions

 of dollars from the RV Companies to which it was not entitled.

          ANSWER:       Defendants deny all allegations in this paragraph.

                 Moreover, Frontier’s use of inflated exchange rates caused a significant

 discrepancy in what the RV Companies were claiming as input tax credits on their monthly

 GST/HST returns with the Canadian government. Because Frontier included its premium markup

 in the “Total GST” listed on the invoices it sent to the RV Companies, the RV Companies used

 that figure when reporting the total GST it had paid to the Canadian government and claiming

 input tax credits.

          ANSWER:       Defendants deny all allegations in this paragraph.




                                                 18
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 19 of 36


                That resulted in the RV Companies claiming and receiving much higher input tax

 credits than the tax that Frontier had actually reported and paid to the Canadian government on the

 RV Companies’ behalf.

          ANSWER:       Defendants deny the allegation that they caused Plaintiffs to claim and/or

 receive higher input tax credits. Defendants are without sufficient knowledge to admit or deny the

 remaining allegations in this paragraph.

                In other words, as a result of Frontier’s exchange-rate overcharges, the RV

 Companies requested and received input tax credits from the Canadian government that were

 higher than the GST/HST that Frontier had actually paid on the RV Companies’ behalf to the

 Canadian government. Frontier pocketed the difference, and the Canadian government is now

 seeking those funds from the RV Companies.

          ANSWER:       Defendants deny the allegations in this paragraph.

          C.    Frontier’s currency conversion scheme comes to light after the Canada Revenue
                Agency audits the RV Companies and reassesses the GST/HST that they owe.

                Starting in December 2016 and continuing through January 2019, the RV

 Companies each received reassessments from the Canada Revenue Agency. Those reassessments

 were based on GST/HST audits of the RV Companies’ GST/HST returns conducted by the Canada

 Revenue Agency for different years ranging between 2011 and 2016.

          ANSWER:       Defendants are without sufficient knowledge to admit or deny the

 allegations in this paragraph. Defendants deny any allegation of wrongdoing or liability implied

 from the allegations in this paragraph.

                After reviewing the GST/HST the RV Companies had reported and paid during

 those years, the Canada Revenue Agency asserted that the RV Companies had massively

 overclaimed input tax credits.


                                                 19
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 20 of 36


          ANSWER:       Defendants are without sufficient knowledge to admit or deny the

 allegations in this paragraph. Defendants deny any allegation of wrongdoing or liability implied

 from the allegations in this paragraph.

                Included in what the Canada Revenue Agency asserted had been overclaimed were

 the millions of dollars attributable to Frontier’s upcharge on the currency conversion rate.

          ANSWER:       Defendants are without sufficient knowledge to admit or deny the

 allegations in this paragraph. Defendants deny any allegation of wrongdoing or liability implied

 from the allegations in this paragraph.

                Contrary to what Frontier advised the RV Companies, the Canada Revenue Agency

 found that the RV Companies should not have taken input tax credits for money it paid to Frontier

 based on Frontier’s premium mark-up on the currency conversion rate.

          ANSWER:       Defendants deny the allegations in this paragraph insofar as they insinuate

 Defendants provided Plaintiffs with any tax advice; Defendants are not in the business of providing

 tax advice. Defendants deny any allegation of wrongdoing or liability implied from the allegations

 in this paragraph. Defendants are without sufficient knowledge to admit or deny the remaining

 allegations in this paragraph.

          D.    The RV Companies also discover that Frontier had given them bad advice on
                how to handle GST/HST and the associated tax credits.

                Frontier’s exchange-rate scheme was not all that the RV Companies discovered

 when they investigated the Canada Revenue Agency’s claims.

          ANSWER:       Defendants deny the allegations in this paragraph insofar as it implies a

 “scheme,” wrongdoing, or any liability by Defendants. Defendants are without sufficient

 knowledge to admit or deny the remaining allegations in this paragraph.




                                                 20
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 21 of 36


                The investigation also revealed that Frontier had given the RV Companies

 negligent, incorrect, and incomplete advice on how to import their products.

          ANSWER:       Defendants deny the allegations in this paragraph.

                Among other things, in the reassessments, the Canadian government concluded that

 because the legal delivery and transfer of title to the RVs passed to the dealers in the United States,

 the RV Companies were not the proper importers for Canada Customs purposes, and instead the

 Canadian dealers were the proper importers.

          ANSWER:       Defendants are without sufficient knowledge to admit or deny the

 allegations in this paragraph. Insofar as the allegations are based on a written document and to the

 extent the allegations of this paragraph contradict that written document, Defendants deny the

 allegations. Defendants deny any allegation of wrongdoing or liability implied from the allegations

 in this paragraph.

                This meant that, according to the Canada Revenue Agency, where legal delivery

 and transfer of title to the RVs passed to the dealers in the United States, the RV Companies could

 not claim any input tax credits whatsoever for the GST/HST paid on their behalf to import the

 RVs.

          ANSWER:       Defendants are without sufficient knowledge to admit or deny the

 allegations in this paragraph. Insofar as the allegations are based on a written document and to the

 extent the allegations of this paragraph contradict that written document, Defendants deny the

 allegation. Defendants deny any allegation of wrongdoing or liability implied from the allegations

 in this paragraph.




                                                   21
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 22 of 36


                The Canada Revenue Agency’s position is directly contrary to what Frontier had

 told the RV Companies about how to structure the importation process as well as the RV

 Companies’ eligibility to claim the input tax credits.

          ANSWER:       Defendants deny the allegations in this paragraph. Insofar as the allegations

 are based on a written document and to the extent the allegations of this paragraph contradict that

 written document, Defendants deny the allegations. Defendants deny any allegation of wrongdoing

 or liability implied from the allegations in this paragraph.

                The Canada Revenue Agency also asserted that the RV Companies should have

 collected GST/HST on freight—another position directly contrary to the advice that Frontier had

 provided.

          ANSWER:       Defendants deny the allegations in this paragraph. Insofar as the allegations

 are based on a written document and to the extent the allegations of this paragraph contradict that

 written document, Defendants deny the allegations. Defendants deny any allegation of wrongdoing

 or liability implied from the allegations in this paragraph.

                Additionally, the Canada Revenue Agency asserted that the proper GST/HST rate

 that the RV Companies should have paid was based on the province into which the RV Companies’

 products entered Canada, as opposed to the province where the recipient of the goods resided. This

 too was contrary to the advice that Frontier had provided.

          ANSWER:       Defendants deny the allegations in this paragraph. Insofar as the allegations

 are based on a written document and to the extent the allegations of this paragraph contradict that

 written document, Defendants deny the allegations. Defendants deny any allegation of wrongdoing

 or liability implied from the allegations in this paragraph.




                                                  22
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 23 of 36


                As a result of Frontier’s bad advice, the RV Companies were faced with tens of

 millions of dollars in reassessments from the Canada Revenue Agency. The RV Companies have

 already paid millions of dollars as a result of those reassessments for those reassessments that have

 become final. For the rest of the reassessments, the RV Companies are attempting to mitigate their

 damages by objecting to and appealing them.

          ANSWER:       Defendants deny any allegation of wrongdoing or liability from the

 allegations in this paragraph. Defendants are without sufficient knowledge to admit or deny the

 remaining allegations in this paragraph. Defendants deny any allegation of wrongdoing or liability

 implied from the allegations in this paragraph.

                While those objections are working their way through the Canadian court system,

 the RV Companies are incurring attorney’s fees, court costs, security costs, and other fees and

 costs in challenging the Canada Revenue Agency’s reassessments.

          ANSWER:       Defendants are without sufficient knowledge to admit or deny the

 allegations in this paragraph.

                The RV Companies also face additional exposure to the Canada Revenue Agency

 for years that have not yet been reassessed by the Canada Revenue Agency but during which the

 RV Companies had acted pursuant to the same bad advice Frontier provided, and during which

 Frontier continued to collect funds from the RV Companies for reimbursement of the GST/HST

 for importation based on inflated exchange rates.

          ANSWER:       Defendants deny the allegations in this paragraph.

                The RV Companies seek for Frontier to make them whole for the losses they have

 suffered as a result of Frontier’s negligent, inaccurate, and incomplete advice and Frontier’s

 unlawful premium mark-up on the exchange rates.



                                                   23
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 24 of 36


          ANSWER:      Defendants deny the allegations in this paragraph.

                The RV Companies tendered a letter to Frontier, explaining the wrongdoing that

 they had discovered. In the letter, the RV Companies asked Frontier to indemnify them for their

 losses. To date, Frontier has not indemnified the RV Companies.

          ANSWER:      Defendants deny any allegation of wrongdoing or liability implied from the

 allegations in this paragraph. Defendants are without sufficient knowledge to admit or deny the

 remaining allegations in this paragraph.

                                            Claims for Relief

                               Count I - Breach of Fiduciary Duty

                The RV Companies incorporate the previous allegations into this paragraph.

          ANSWER:      Defendants incorporate by reference all previous answers into this

 paragraph.

                Frontier agreed to act as an agent on behalf of the RV Companies on all matters

 relating to the products the RV Companies were importing into Canada, including all matters

 relating to the accounting, payment, and refund of GST/HST.

          ANSWER:      Defendants denies the allegations in this paragraph.

                As an agent of the RV Companies, Frontier owed fiduciary duties to the RV

 Companies, including but not limited to:

                a)     A duty to act loyally for the RV Companies’ benefit in all matters connected

                       with the agency relationship and not to enrich itself at the RV Companies’

                       expense;

                b)     A duty to act reasonably and to refrain from conduct that is likely to damage

                       the RV Companies’ business;



                                                   24
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 25 of 36


                c)      A duty to act with care, competence, and diligence, using the special skills

                        and knowledge that Frontier possessed about importing products into

                        Canada and paying GST/HST; and

                d)      A duty to disclose information to the RV Companies that the RV Companies

                        should know.

          ANSWER:       The allegations in this paragraph and its subparts are legal conclusions to

 which no response is required. To the extent a response is required, Defendants deny the

 allegations. Specifically, Defendants deny they owed Plaintiffs a fiduciary duty.

                Frontier breached the fiduciary duties it owed the RV Companies in many ways,

 including but not limited to:

                a)      Enriching itself at the RV Companies’ expense by marking up the currency

                        exchange rate when billing the RV Companies for the GST/HST owed to

                        the Canadian government;

                b)      Falsely telling the RV Companies that its mark-up was only a “hedge” to

                        reimburse Frontier for currency losses, when in fact Frontier was profiting

                        massively off of the inflated currency exchange rate;

                c)      Failing to disclose the mark-up as a separate line item on Frontier’s invoices

                        to the RV Companies;

                d)      Failing to reconcile what the RV Companies had paid to Frontier based on

                        the premium mark-up on the exchange rate with the actual fluctuations in

                        the exchange rate and failing to reimburse to the RV Companies the funds

                        that were not necessary to cover Frontier’s losses from exchange rate

                        fluctuations;



                                                  25
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 26 of 36


                e)     Failing to advise the RV Companies that Frontier’s mark-up of the exchange

                       rates would result in a discrepancy between what Frontier actually paid the

                       Canadian government and what the RV Companies claimed as input tax

                       credits for GST/HST paid to import the RVs into Canada;

                f)     Failing to properly advise the RV Companies that they could not take an

                       input tax credit on funds the RV Companies used to pay Frontier on the

                       markup, and in fact representing exactly the opposite to the RV Companies;

                g)     Failing to act with care, competence, and diligence when advising the RV

                       Companies about the process for importing products into Canada,

                       registering for GST/HST purposes, and charging, collecting, reporting, and

                       remitting that GST/HST; and

                h)     Providing negligent, inaccurate, and incomplete advice to the RV

                       Companies, on which the RV Companies relied in conducting their

                       business.

          ANSWER:      The allegations in this paragraph and its subparts are legal conclusions to

 which no response is required. To the extent a response is required, Defendants deny the

 allegations. Specifically, Defendants deny they owed Plaintiffs a fiduciary duty.

                As a result of Frontier’s breaches of its fiduciary duties, the RV Companies have

 suffered damages.

          ANSWER:      The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendant deny the allegations. Specifically,

 Defendants deny they owed Plaintiffs a fiduciary duty.

                                   Count II - Constructive Fraud

                The RV Companies incorporate the previous allegations into this paragraph.

                                                 26
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 27 of 36


          ANSWER:       Defendants incorporate by reference all previous answers into this

 paragraph.

                As the RV Companies’ agent with specialized skill and knowledge, Frontier had a

 special relationship with the RV Companies.

          ANSWER:       The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations.

                Because of that special relationship, Frontier had a duty to disclose that it was using

 exchange rates in its invoices that were artificially inflated; that those inflated exchange rates were

 not necessary to cover Frontier’s losses due to exchange rate fluctuations; and that the RV

 Companies could not claim an input tax credit for the amounts resulting from the premium mark-

 up that Frontier added to the currency exchange rates.

          ANSWER:       The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations. Specifically,

 Defendants deny such a special relationship between them and the Plaintiffs.

                But Frontier failed to disclose those matters to the RV Companies.

          ANSWER:       Defendants deny the allegations in this paragraph.

                As a result of Frontier’s failure to disclose those matters, the RV Companies were

 damaged.

          ANSWER:       Defendants deny the allegations in this paragraph.

                                          Count III - Fraud

                The RV Companies incorporate the previous allegations into this paragraph.

          ANSWER:       Defendants incorporate by reference all previous answers into this

 paragraph.



                                                   27
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 28 of 36


                As alleged above, Frontier intentionally misrepresented to the RV Companies (1)

 that the mark-up on the currency exchange rate was necessary to cover Frontier’s losses and (2)

 that the RV Companies could recover the amounts it paid Frontier for the mark-up as an input tax

 credit with the Canadian government.

          ANSWER:       The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations.

                The RV Companies reasonably relied on the representations of its agent, Frontier,

 when paying the invoices that included the exchange-rate mark-up and in taking input tax credits

 for the amounts of the mark-up.

          ANSWER:       The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations.

                But Frontier’s representations were false, as Frontier well knew. The mark-up was

 not necessary to cover Frontier’s losses, but in fact was a major profit center for Frontier. And the

 RV Companies could not take an input tax credit for the mark-up because Frontier had kept those

 funds and not paid them to the Canadian government as GST/HST.

          ANSWER:       Defendants deny the allegations in this paragraph.

                As a result of Frontier’s false representations, the RV Companies were damaged.

          ANSWER:       The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations.

                             Count IV - Negligent Misrepresentation

                The RV Companies incorporate the previous allegations into this paragraph.

          ANSWER:       Defendants incorporate by reference all previous answers into this

 paragraph.



                                                  28
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 29 of 36


                Frontier presented itself as an expert customs broker with specialized, professional

 knowledge about importing and selling vehicles into Canada, including the application of

 GST/HST to importing and selling those vehicles in Canada.

          ANSWER:       Defendants deny the allegations in this paragraph.

                As set forth in this complaint, Frontier negligently made representations about the

 process for importing products into Canada; the process for charging, collecting, reporting,

 remitting, and paying GST/HST; and how that process should be set up.

          ANSWER:       The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations.

                Frontier also negligently misrepresented on its invoices the amount of U.S. dollars

 that the RV Companies had to pay Frontier to reimburse Frontier for paying GST/HST on the RV

 Companies’ behalf and the “Total GST” that Frontier had paid on the RV Companies’ behalf.

          ANSWER:       The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations.

                In addition, Frontier negligently misrepresented that its “hedge” was necessary to

 cover its losses due to currency fluctuations and that the RV Companies could take input tax credits

 for funds it paid as a result of the “hedge.”

          ANSWER:       The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations.

                Those representations proved to be false and, as a result, the RV Companies were

 damaged.

          ANSWER:       The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations.



                                                 29
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 30 of 36


                                        Count V – Indemnity

                 The RV Companies incorporate the previous allegations into this paragraph.

          ANSWER:        Defendants incorporate by reference all previous answers into this

 paragraph.

                 The parties’ representation agreements included indemnity provisions that required

 Frontier:

          to indemnify, defend and hold harmless, to the fullest extent permitted by law, [the
          RV Companies] and [the RV Companies’] officers, directors, employees, agents,
          shareholders, successors and assigns from and against any claims, causes of actions,
          administrative proceedings and lawsuits, based upon an act or omission of
          [Frontier] that results in [one of the RV Companies] incurring any economic
          damage or loss, including by way of example, assessments, losses, settlement
          payments, attorney fees, costs and expenses, interest, fees, damage awards
          (including punitive damages), fines, penalties and/or other charges.

          ANSWER:        Defendants deny the allegations in this paragraph. Insofar as the allegations

 are based on a written document and to the extent the allegations of this paragraph contradict that

 written document, Defendants deny the allegations.

                 The indemnity provisions also specifically state that the “indemnity obligations

 shall include, without limitation, the costs of defending and/or counterclaiming or claiming over

 against any third parties.”

          ANSWER:        Defendants deny the allegations in this paragraph. Insofar as the allegations

 are based on a written document and to the extent the allegations of this paragraph contradict that

 written document, Defendants deny the allegations.

                 The RV Companies have satisfied all conditions precedent to enforcing the

 indemnity provisions.

          ANSWER:        The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations. Insofar as the


                                                  30
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 31 of 36


 allegations are based on a written document and to the extent the allegations of this paragraph

 contradict that written document, Defendants deny the allegations.

                In addition to the parties’ representation agreements, Frontier owed a common-law

 duty to indemnify the RV Companies.

          ANSWER:       The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations.

                After discovering Frontier’s wrongdoing, the RV Companies tendered a letter to

 Frontier, seeking indemnification for their losses.

          ANSWER:       Defendants deny any allegation of wrongdoing or liability implied from the

 allegations in this paragraph. Defendants are without sufficient knowledge to admit or deny the

 remaining allegations in this paragraph.

                Frontier has not indemnified the RV Companies for any of their losses resulting

 from the Canada Revenue Agency’s reassessments or Frontier’s exchange-rate overcharges.

          ANSWER:       Defendants admit they have not indemnified Plaintiffs. Defendants deny

 any allegation of wrongdoing or overcharging Plaintiffs.

                As a result, the RV Companies have been damaged.

          ANSWER:       The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations.

                        Count VI - Unjust Enrichment/Quantum Meruit

                The RV Companies incorporate the previous allegations into this paragraph.

          ANSWER:       Defendants incorporate by reference all previous answers into this

 paragraph.

                The RV Companies have conferred a benefit on Frontier, namely, paying Frontier

 millions of dollars due to the inflated currency exchange rates in Frontier’s invoices.

                                                  31
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 32 of 36


          ANSWER:        The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations.

                 Under the circumstances, it would be unjust to allow Frontier to keep that benefit.

          ANSWER:        The allegations in this paragraph are legal conclusions to which no response

 is required. To the extent a response is required, Defendants deny the allegations.

          WHEREFORE, the Defendants deny that Plaintiffs are entitled to recover any amount or

 any other relief whatsoever and respectfully requests that Plaintiffs’ request be dismissed and

 judgment entered in favor of Defendants, assessing all costs of these proceedings against the

 Plaintiffs, and for all other relief that this Court may deem just and proper.


                                    AFFIRMATIVE DEFENSES

          By asserting the following affirmative or additional defense, Defendants do not allege or

 admit that it has the burden of proof and/or the burden of persuasion with respect to any of these

 matters.

                                          FIRST DEFENSE

          The Complaint and each claim contained therein fails to state a claim upon which relief

 can be granted.

                                         SECOND DEFENSE

          All or some of Plaintiffs’ claims are barred by the applicable statute of limitations.

                                          THIRD DEFENSE

          For the convenience of the parties, the witnesses, and the Court, and because all or some

 of Plaintiffs’ claims are controlled by Canadian law, all or some of Plaintiffs’ claims should be

 dismissed pursuant to the doctrine of forum non conveniens.




                                                   32
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 33 of 36


                                         FOURTH DEFENSE

          To the extent Plaintiffs attempt to seek equitable relief, Plaintiffs are not entitled to such

 relief because they have an adequate remedy at law and cannot otherwise satisfy the elements of

 equitable relief.

                                           FIFTH DEFENSE

          If Plaintiffs have sustained any damages, which Defendants deny, such were not caused or

 contributed to in any manner, by any fault, negligence, gross negligence, fraud, want of care, or

 lack of due diligence by Defendants, but were caused in whole or in part by the acts or omissions

 of others, whether individual, corporate or otherwise, whether named or unnamed in the

 Complaint, and for whose conduct Defendants are not responsible.

                                           SIXTH DEFENSE

          If Plaintiffs have sustained any damages, which Defendants deny, such were the result of

 intervening or superseding events, factors, occurrences or conditions, which were in no way caused

 by Defendants or anyone for whom they would be vicariously liable.

                                        SEVENTH DEFENSE

          Plaintiffs’ damages, if any, were caused in whole or in part by Plaintiffs’ failure to mitigate

 their damages.

                                         EIGHTH DEFENSE

          If Plaintiffs have sustained any damages, which Defendants deny, Plaintiffs’ damages were

 caused in whole or in part by Plaintiffs’ own actions or inactions.


                                          NINTH DEFENSE

          Plaintiffs have failed to plead fraud with the required particularity under Rule 9(b) of the

 Federal Rules of Civil Procedure.



                                                    33
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 34 of 36


                                         TENTH DEFENSE

          Defendants reserve the right to supplement or amend their affirmative defenses as needed

 or warranted by ongoing investigation and discovery.


                                           JURY DEMAND

          Defendants demand a trial by jury of all issues so triable pursuant to Rule 38 of the Federal

 Rules of Civil Procedure.


 Dated: August 25, 2021                                 Respectfully submitted,

                                                        BARNES & THORNBURG LLP

                                                     By: /s/ Sarah E. Brown

                                                        D. Randall Brown (15127-49)
                                                        (randy.brown@btlaw.com)
                                                        Barnes & Thornburg LLP
                                                        888 S. Harrison St.
                                                        Suite 600
                                                        Fort Wayne, Indiana 46802
                                                        Telephone: (260) 423-9440
                                                        Facsimile: (260) 424-8316

                                                        Alice J. Springer (25105-64)
                                                        (alice.springer@btlaw.com)
                                                        Barnes & Thornburg LLP
                                                        52700 Independence Court
                                                        Suite 150
                                                        Elkhart, Indiana 46514
                                                        Telephone: (574) 237-1120
                                                        Facsimile: (574) 237-1125

                                                        John A. Cullis (pro hac vice)
                                                        (john.cullis@btlaw.com)
                                                        Barnes & Thornburg LLP
                                                        One N. Wacker Dr.
                                                        Suite 4400
                                                        Chicago, Illinois 60606
                                                        Telephone: (312) 214-4572
                                                        Facsimile: (312) 759-5646



                                                   34
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 35 of 36


                                           Sarah E. Brown (35715-53)
                                           (sarah.brown@btlaw.com)
                                           Barnes & Thornburg LLP
                                           201 S. Main St.,
                                           Suite 400
                                           South Bend, Indiana 46601
                                           Telephone: (574) 237-1151
                                           Facsimile: (574) 237-1125

                                           Attorneys for Defendants




                                      35
 20815498v1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 51 filed 08/25/21 page 36 of 36


                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 25, 2021, I electronically filed the foregoing with the

 Clerk of the Court using the CM/ECF system which sent notification of such filing to the

 following:


              Mark F. Criniti                   Paul E. Harold
              mcriniti@southbank.legal          pharold@southbank.legal

              Patrick J. O’Rear
              porear@southbank.legal


                                                        BARNES & THORNBURG LLP

                                                     By: /s/ Sarah E. Brown




                                                   36
 20815498v1
